Order unanimously affirmed, without costs. Memorandum: In this tax certiorari proceeding (Real Property Tax Law art 7) involving the water supply system of the City of Little Falls, the respondents, the Town of Salisbury and its assessor, appeal. We reject the respondents’ contention that petitioner’s expert witness, an engineer, was not qualified to testify concerning value and depreciation of the water supply system. We also reject their contention that the straight-line method of estimating physical depreciation was improper (see, 2 Orgel, Valuation Under Eminent Domain § 212 [2d ed]). Finally, although there is *969authority for the proposition that it is improper to apply the straight-line method of depreciation arbitrarily without regard to the present condition of the property based upon an examination of the structures (2 Orgel, Valuation Under Eminent Domain § 212, at 98-99 [2d ed]), respondents did not properly object to the admission of the opinion of petitioner’s expert upon that ground. (Appeal from order of Supreme Court, Herkimer County, O’Donnell, J.—RPTL art 7.) Present—Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.